INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the registrant T Filed by a party other than the registrant £ Check the appropriate box: oPreliminary proxy statement. £Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2). T Definitive proxy statement. £ Definitive additional materials. £ Soliciting material pursuant to Rule 14a-11(c) or Rule 14a-12. M-WAVE, INC. (Name of Registrant as Specified in Its Charter) N/A (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of filing fee (check the appropriate box): T No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: N/A Aggregate number of securities to which transaction applies: N/A Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A 1 Proposed maximum aggregate value of transaction: N/A Total fee paid: N/A £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: N/A Form, Schedule or Registration Statement No.: N/A Filing Party: N/A Date Filed: N/A 2 M-WAVE, INC. 1300 Norwood Ave. Itasca, IL 60143 Dear Fellow Stockholder: The Annual Meeting of Stockholders (the "Annual Meeting") of M-Wave, Inc. (the "Company" or "M-Wave") will be held at 10:00 AM Central Time on Tuesday, December 30, 2008 at 1300 Norwood Ave., Itasca, Illinois 60143. Enclosed you will find a formal Notice of our Annual Meeting, Proxy Card and Proxy Statement, detailing the matters which will be acted upon. Directors and Officers of the Company will be present to help host the meeting and to respond to any questions from our stockholders. I hope you will be able to attend. Please sign, date and return the enclosed Proxy without delay in the enclosed envelope. If you attend the Annual Meeting, you may vote in person, even if you have previously mailed a Proxy, by withdrawing your Proxy and voting at the meeting. Any stockholder giving a Proxy may revoke the same at any time prior to the voting of such Proxy by giving written notice of revocation to the Secretary of the Company, by submitting a later dated Proxy or by attending the Annual Meeting and voting in person. All shares represented by Proxies will be voted at the Annual Meeting in accordance with the specifications marked thereon, or if no specifications are made, the Proxy confers authority to vote "FOR" (a) the sale of substantially all of our assets to an entity controlled by Joseph A. Turek, who is our Chairman of the Board, President and Chief Operating Officer, and Robert Duke, who is the President of our EMG Division, pursuant to the terms set forth in the Asset Purchase Agreement, dated September 9, 2008, by and among M-Wave International, LLC, M-Wave, Inc., Joseph Turek and Robert Duke; (b) re-election of Bruce K. Nelson and the election of Anthony J. Cataldo to the Board of Directors; and (c) as to any other business which comes before the Annual Meeting, the Proxy confers authority to vote in the Proxy holder's discretion. After careful consideration, our board of directors has approved the Asset Purchase Agreement and Transaction and determined that it is expedient and for the best interests of M-Wave, Inc., Inc. and its stockholders that M-Wave, Inc. enter into the Asset Purchase Agreement and consummate the Transaction. The Transaction cannot be completed unless, among other things, stockholders holding a majority of the outstanding shares of our common stock approve and adopt the transactions contemplated by the Asset Purchase Agreement. The Company's Board of Directors believes that a favorable vote for all matters described in the attached Notice of Annual Meeting and Proxy Statement is in the best interest of the Company and its stockholders and recommends a vote "FOR" these matters. Accordingly, we urge you to review the accompanying material carefully and to return the enclosed proxy promptly. Thank you for your investment and continued interest in M-Wave, Inc. Sincerely, /s/ Joseph A. Turek Joseph A. Turek President and Chairman December 4, 2008 3 M-WAVE, INC.
